Citation Nr: 1541045	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-08 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic pain.  

2.  Entitlement to additional disability compensation for a dependent spouse based on a marriage from July 1995 to July 2000.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to March 1972 and August 1981 to June 1993, with additional service in the Army Reserve.  

This appeal is before the Board of Veterans' Appeals (Board) from a decision of December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was ultimately transferred to the Atlanta RO in Decatur, Georgia.  

A videoconference hearing was held before the undersigned Veterans Law Judge in June 2015.  The transcript of the hearing is of record.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

In February 2015 briefs, the appellant contended that there were pending notices of disagreement (NOD) with respect to the effective dates assigned for the award of a 70 percent rating for posttraumatic stress disorder (PTSD) and a total disability rating based on individual unemployability (TDIU).  Review of the record does not suggest that the Veteran ever expressed disagreement with the effective dates assigned for the award of a 70 percent rating PTSD and TDIU prior to the February 2015 brief.  In this regard, the Board notes that the Veteran does not report a timely NOD within a year of the issuance (or even receipt) of the July 2010 rating decision and that the Veteran specifically limited the July 14, 2010, notice of disagreement to the denial of service connection for chronic pain.  

The appellant further contended that there are pending NODs with respect to the initial rating assigned for the PTSD and the denial of applications to reopen claims for service connection for left shoulder and left knee disabilities in a March 2009 decision.  The record indicates that the Veteran filed a timely NOD in May 2009 with respect to the rating assigned for PTSD and the denial of the applications to reopen.  The NOD does not indicate a disagreement with the effective date assigned for the award of PTSD, and the Board finds the Veteran's blanket disagreement with "all issues resolved or ignored" is too broad to suggest disagreement with the effective date assigned for the award of service connection for PTSD, due to the specific disagreements enumerated in the NOD and the absence of even vague reference to the effective date assigned for the PTSD.  In any event, the Veteran subsequently withdrew the NOD in a statement, written by him, that VA received on July 8, 2010.  The Board's determination that the May 2009 NOD was withdrawn is in accordance with the January 2012 report of contact that reveals the RO's determination that only the July 2010 NOD for the denial of the pain claim should be reinstated.  In sum, the Board finds there is no pending NOD.  

However, the Board finds the February 2015 briefs should be interpreted as a new claim for increased rating for PTSD and applications to reopen the claims of service connection.  The briefs also include claims that clear and unmistakable error was committed in March 2009 and July 2010 rating decisions and March 2011 statements of the case and that there is a pending claim for service connection for depression.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the Veteran has requested an audit of the recoupment of his separation pay to determine whether taxes were inappropriately withheld.  The Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  At the hearing in June 2015, the Veteran withdrew the appeal for service connection for chronic pain.

2.  The Veteran submitted a timely VA form 21-686c regarding his marriage to B.A.Y. from July 1995 to July 2000.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of service connection for chronic pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for the award of additional disability compensation for a dependent spouse based on a marriage from July 1995 to July 2000 have been met.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.401(b) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

At the June 2015 hearing, the Veteran expressed his desire to withdraw the appeal for service connection for chronic pain.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue, and it must be dismissed.


II.  Additional Disability Compensation for a Dependent Spouse

A.  Legal Criteria

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent when a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  See 38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2015). 

38 C.F.R. § 3.401(b) provides that the effective date for payment of additional compensation for dependents shall be the latest of the following dates: 

(1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of veteran's marriage, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  (2) Date dependency arises.  (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action.  (4) Date of commencement of veteran's award. 

B.  Factual Background and Analysis

An October 1995 report of contact indicates that the Veteran notified the St. Petersburg RO that he was divorced June 30, 1995, and remarried July 22, 1995.  The report of contact indicates that the Veteran was mailed a VA Form 21-686c.  

In July 2000, the Veteran submitted a divorce decree indicating that he and B.A.Y. had divorced July 25, 2000.  

In April 2007, the Veteran was notified that his compensation award was stopped because his "whereabouts" were "unknown."  Compensation was resumed as of December 2008, after the Veteran responded and informed the RO that VA's correspondence was going to an old address, though he had reported the change of address to VA multiple times.  The December 2008 notification letter informed the Veteran that B.A.Y. could not be added to the award because VA was not notified within one year of the marriage and the appellant and B.A.Y. divorced prior to being eligible to have her on the award.

The Veteran reports that he submitted a completed VA Form 21-686c in November 1995, within one month of the report of contact documenting his history of getting remarried.  

Upon consideration of the evidence, and resolving all doubt in favor of the Veteran, the Board finds the Veteran was entitled to dependency compensation during the period of his marriage to B.A.Y. from October 1995 to July 2000.  The Board acknowledges that the record does not include a VA Form 21-686c which was received within one year of that marriage.  The Veteran has competently reported that he submitted the form in November 1995.  The record indicates that the Veteran moved jurisdictions several times, resulting in multiple transfers of his claims file, and it appears that the file has possibly been rebuilt.  See October 23, 2009, Shareprint screen.  Other than the absence of a 1995 VA Form 21-686c in the record, there is no evidence to contradict the Veteran's account of submitting the form.  There is nothing in the record dated during the first marriage to B.A.Y. which notified the Veteran that he was not being paid for a dependent during this time, and the Board finds the Veteran's submission of a divorce decree in 2000 suggests a belief that VA had been considering him a married man. 

In light of the foregoing, the Board finds the Veteran submitted a timely VA form 21-686c for his marriage to B.A.Y. from October 1995 to July 2000.  


      (CONTINUED ON NEXT PAGE)
      

ORDER

The appeal for service connection for chronic pain is dismissed.  

Entitlement to additional disability compensation for a dependent spouse based on a marriage from July 1995 to July 2000 is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


